                Case 20-10256-KBO            Doc 456       Filed 08/04/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

                                                               Case No. 20-10256 (KBO)
EARTH FARE, INC., et al.,1
                                                               (Jointly Administered)
                                       Debtors.                Related to Docket No. 455



                                    CERTIFICATE OF SERVICE

          I, Kenneth A. Listwak, hereby certify that on August 3, 2020, a true and correct copy of
the Notice of Revised Proposed Order Granting Gourmet Foods International's Request for
Payment of Administrative Expense Claim Pursuant to 11 U.S.C. § 503(b)(9) [Docket No. 455]
was served by email upon the parties set forth on the attached service list; and all ECF
participants registered in this case were served electronically on the date of filing through the
court’s ECF system at their respective email addresses registered with the court.


Dated: August 4, 2020                    TROUTMAN PEPPER HAMILTON SANDERS LLP
Wilmington, Delaware
                                         /s/ Kenneth A. Listwak
                                         David M. Fournier (DE No. 2812)
                                         Kenneth A. Listwak (DE No. 6300)
                                         Hercules Plaza, Suite 5100
                                         1313 N. Market Street,
                                         P.O. Box 1709
                                         Wilmington, Delaware 19899-1709
                                         Telephone: (302) 777-6500
                                         Facsimile: (302) 421-8390
                                         Email: david.fournier@troutman.com
                                         Email: kenneth.listwak@troutman.com

                                         Counsel for Russell McCall’s, Inc.
                                         d/b/a Gourmet Foods International




          1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address
for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.

108914365.2
                                                                                          Case 20-10256-KBO               Doc 456 Filed 08/04/20 Page 2 of 3
                                                                                                     Earth Fare Inc., et al. Case No. 20-10256 (KBO) Rule 2002 Service List
                                                                                                                                            for 8.3.20 Service of DI 455


             NAME                           ADDRESS1                               ADDRESS2                                      ADDRESS3                              ADDRESS4                     CITY         STATE        ZIP                                    EMAIL
ADPLEX, INC.                  KEN SCHWERTNER                        2981 MAPLE BRANCH DR                                                                                                      HIGH POINT      NC         27265-8223   KSCHWERTNER@ADPLEX.COM
ALBERT'S                      CHRISTOPHER DIBELLO                   PO BOX 877                                                                                                                SWEDESBORO      NJ         08085        CDIBELLO@UNFI.COM
AMEX                          CELIA COULOMBE                        PO BOX 981535                                                                                                             EL PASO         TX         79998-1535   CELIA.COULOMBE@AEXP.COM
BAIRD MANDALAS BROCKSTEDT,    (COUNSEL FOR WESTGATE LAND UNIT 4,
LLC                           LLC)                                  ATTN STEPHEN W. SPENCE, ESQUIRE             1413 SAVANNAH ROAD, SUITE 1                                                    LEWES          DE         19958        SWS@BMBDE.COM
BALLARD SPAHR LLP             COUNSEL TO MDC COASTAL 12, LLC        LESLIE C HEILMAN & LAUREL D ROGLEN, ESQS.   919 N MARKET ST., 11TH FLOOR                                                   WILMINGTON     DE         19801-3034   heilmanl@ballardspahr.com; roglenl@ballardspahr.com
BALLARD SPAHR LLP             COUNSEL TO MDC COASTAL 12, LLC        CRAIG SOLOMON GANZ, ESQ.                    E. WASHINGTON STREET, SUITE 2300                                               PHOENIX        AZ         85004        ganzc@ballardspahr.com
BALLARD SPAHR LLP             COUNSEL TO MDC COASTAL 12, LLC        STACY H. RUBIN, ESQ.                        ONE SUMMERLIN                             1980 FESTIVAL PLAZA DRIVE, SUITE 900 LAS VEGAS      NV         89135        rubins@ballardspahr.com
                              (COUNSEL TO FERNCROFT MORRISON LLC,
                              SEMINOLE, NADG/BLACKFIN PARTNERS
                              (LAKE NONA) LP, AND LAKEWOOD RANCH
BIELLI & KLAUDER              OWNER, L.P.)                          ATTN DAVID M. KLAUDER, ESQ.                 1204 N. KING STREET                                                           WILMINGTON      DE         19801        DKLAUDER@BK-LEGAL.COM
BREIT MP EP II LLC            PO BOX 27627                                                                                                                                                    SAN DIEGO       CA         92198-1627   PATTYR@STARPOINTPROPERTIES.COM
BUNZL DISTRIBUTION
SOUTHEAST, LLC                BRIAN BARRETT                         PO BOX 402337                                                                                                             ATLANTA         GA         30384-8940   BRIAN.BARRETT@BUNZLUSA.COM; KAREN.MARTIN@BUNZLUSA.COM
                              (COUNSEL TO DEBTORS PREPETITION
CHAPMAN AND CUTLER LLP        LENDERS)                              ATTN: STEPHEN R. TETRO II, ESQ.             111 WEST MONROE STREET                                                        CHICAGO         IL         60603-4080   STETRO@CHAPMAN.COM
                                                                                                                                                                                                                                      STETRO@CHAPMAN.COM
CHAPMAN AND CUTLER LLP        (COUNSEL TO FIFTH THIRD BANK)         ATTN STEPHEN R. TETRO II, AARON M. KRIEGER 111 WEST MONROE STREET                                                         CHICAGO         IL         60603        AKRIEGER@CHAPMAN.COM
CHIPMAN BROWN CICERO &        (COUNSEL FOR RGOP 2, LLC AND STEELE                                                                                         1313 NORTH MARKET STREET, SUITE
COLE, LLP                     CREEK (1997), LLC)                    ATTN: MARK L. DESGROSSEILLIERS              HERCULES PLAZA                            5400                                WILMINGTON      DE         19801        DESGROSS@CHIPMANBROWN.COM
                              (COUNSEL FOR RECS FLINT'S CROSSING
CHRISTIAN & SMALL LLP         LLC)                                  ATTN DANIEL D. SPARKS, ESQ.                 505 NORTH 20TH STREET                     SUITE 1800                          BIRMINGHAM      AL         35203-2696   DDSPARKS@CSATTORNEYS.COM
                                                                                                                                                                                                                                      KBIFFERATO@CONNOLLYGALLAGHER.COM;
CONNOLLY GALLAGHER LLP        (COUNSEL TO IRC WESTGATE, LLC)        ATTN: KAREN C. BIFFERATO, KELLY M. CONLAN 1201 N. MARKET STREET, 2OTH FLOOR                                               WILMINGTON      DE         19801        KCONLAN@CONNOLLYGALLAGHER.COM
                                                                    ATTN ROBERT W. PEDIGO, ESQ, R. GRANT DICK
COOCH AND TAYLOR P.A.         (COUNSEL TO DOMICOR L.L.C.)           IV, ESQ                                   THE NEMOURS BUILDING                        1007 N. ORANGE STREET, SUITE 1120   WILMINGTON      DE         19801        RPEDIGO@COOCHTAYLOR.COM; GDICK@COOCHTAYLOR.COM
                                                                                                                                                                                                                                      TSLAUGHTER@CASTELLINICOMPANY.COM; MSAYLOR@CROSSET.COM;
CROSSET COMPANY, CINCINNATI   GREG KURKJIAN                         PO BOX 932305                                                                                                             CLEVELAND       OH         44193        CROSSETACCOUNTING@CROSSET.COM
CWB HOLDINGS, INC.            DARRIN WALVOORD                       1720 S. BELLAIR ST.                         #600                                                                          DENVER          CO         80222        DARRIN.WALVOORD@CHARLOTTESWEB.COM
DELAWARE STATE TREASURY       820 SILVER LAKE BLVD., SUITE 100                                                                                                                                DOVER           DE         19904        STATETREASURER@STATE.DE.US
DIAMOND MCCARTHY LLP          (COUNSEL TO PANGEA-CDS, INC.)         ATTN: KATHY BAZOIAN PHELPS                  295 MADISON AVENUE, 27TH FLOOR                                                NEW YORK        NY         10017        KPHELPS@DIAMONDMCCARTHY.COM
                              (COUNSEL FOR HRP RENAISSANCE
ELLIS & WINTERS LLP           MARKET, LLC)                          ATTN CAMERON T. KIRBY                       PO BOX 33550                                                                  RALEIGH         NC         27636        CAM.KIRBY@ELLISWINTERS.COM

FELDERSTEIN FITZGERALD        (COUNSEL TO THE MCCLATCHY COMPANY,
WILLOUGHBY PASCUZZI & RIOS    THE NEWS & OBSERVER, THE CHARLOTTE
LLC                           OBSERVER, THE HERALD, AND THE STATE) ATTN: PAUL J. PASCUZZI                       500 CAPITOL MALL, SUITE 2250                                                  SACRAMENTO      CA         95814        PPASCUZZI@FFWPLAW.COM
FIRST SOURCE, LLC             AMANDAJO FUCCELLA                    3612 LA GRANGE PARKWAY                                                                                                     TOANO           VA         23168        AMANDAJO.FUCCELLA@FIRST-SOURCE.COM
                                                                                                                                                                                                                                      ORDERS@FRONTIERCOOP.COM;
                                                                                                                                                                                                                                      ACCOUNTSRECEIVABLE@FRONTIERCOOP.COM;
FRONTIER NATURAL PRODUCTS MOLLY TRIMBLE                             3021 78TH STREET                                                                                                          NORWAY         IA          52318        MOLLY.TRIMBLE@FRONTIERCOOP.COM
GAIA HERBS, INC.          ANGELA MCELWEE                            PO BOX 639306                                                                                                             CINCINNATI     OH          45263-9306   CS@GAIAHERBS.COM; MAZ@GAIAHERBS.COM
GARDEN OF LIFE, INC       ERIK SCHMITT                              4200 NORTHCORP PARKWAY                      SUITE 200                                                                     PALM BEACH GARDFL          33410        KEYACCOUNTS@GARDENOFLIFE.COM; CNUNEZ@GARDENOFLIFE.COM
GEMINI PLACE TOWNE CENTER                                                                                                                                                                                                             ASHLEY.SEASLY@COLLIERS.COM; KEITH.SHOUP@COLLIERS.COM;
LLC                       ASHLEY SEASLY                             C/O COLLIERS INTERNATIONAL                  425 WALNUT ST                                                                 CINCINNATI      OH         45202        CANDACE.VRADENBURG@COLLIERS.COM
GOURMET FOODS
INTERNATIONAL             CHRISTOPHER EASTWOOD                      29205 NETWORK PLACE                                                                                                       CHICAGO         IL         60673-1292   CEASTWOOD@GFIFOODS.COM; JFOSTER@GFIFOODS.COM
HAYNES AND BOONE, LLP     (COUNSEL FOR WHOLE FOODS MARKET)          ATTN KENRIC D. KATTNER                      1221 MCKINNEY STREET, SUITE 2100                                              HOUSTON         TX         77010        KENRIC.KATTNER@HAYNESBOONE.COM
HOGAN MCDANIEL            COUNSEL TO FIRST SOURCE, LLC              DANIEL K HOGAN & DANIEL C KERRICK, ESQS.    1311 DELAWARE AVENUE, SUITE 1                                                 WILMINGTON      DE         19806        dkhogan@dkhogan.com
HUBERT COMPANY            MARK RUDY                                 25401 NETWORK PLACE                                                                                                       CHICAGO         IL         60673-1254   KSHIRES@HUBERT.COM
HUSSMAN CORPORATION       TINA ODONNELL                             26372 NETWORK PLACE                                                                                                       CHICAGO         IL         60673-1263   TINA.ODONNELL@HUSSMANN.COM
                                                                                                                                                                                                                                      DALE.BORNE@INLANDSEAFOOD.COM;
INLAND SEAFOOD                DALE BORNE                            PO BOX 450669                                                                                                             ATLANTA         GA         31145        CARTER.BALL@INLANDSEAFOOD.COM
INSTACART                     SAGAR SANGHVI                         50 BEALE STREET                             SUITE 600                                                                     SAN FRANCISCO   CA         94105        AR@INSTACART.COM
JENNIFER FRANCIS              OBO KEN BURTON, JR.                   MANATEE COUNTY TAX COLLECTOR                1001 3RD AVE W, SUITE 240                                                     BRADENTON       FL         34205-7863   LEGAL@TAXCOLLECTOR.COM
KELLEY DRYE & WARREN LLP      (COUNSEL FOR REGENCY CENTERS, L.P.)   ATTN ROBERT L. LEHANE                       101 PARK AVENUE                                                               NEW YORK        NY         10178        RLEHANE@KELLEYDRYE.COM
                                                                                                                                                                                                                                      cobb@lrclaw.com
                                                                                                                ATTN KERRI K. MUMFORD, ESQ. & JENNIFER L.                                                                             mumford@lrclaw.com
LANDIS RATH & COBB LLP        (COUNSEL FOR UNFI)                    ATTN RICHARD S. COBB, ESQ.                  CREE, ESQ.                                919 MARKET STREET, SUITE 1800       WILMINGTON      DE         19801        cree@lrclaw.com
LAW OFFICE OF SUSAN E.
KAUFMAN, LLC                  (COUNSEL FOR REGENCY CENTERS, L.P.)   ATTN SUSAN E. KAUFMAN, LLC                 919 NORTH MARKET STREET, SUITE 460                                             WILMINGTON      DE         19801        SKAUFMAN@SKAUFMANLAW.COM
                                                                    ATTN WILLIAM F. TAYLOR, JR., ESQ., SHANNON
MCCARRTER & ENGLISH, LLP      (COUNSEL TO ADVANCE ACCEPTANCE)       D.                                         HUMISTON, ESQ.                             RENNAISANCE CENTRE                  WILMINGTON      DE         19801        WTAYLOR@MCCARTER.COM; SHUMISTON@MCCARTER.COM
MEYERS, ROMAN, FRIEDBERG &    (COUNSEL FOR SHOPS OF FAIRLAWN
LEWIS LPA                     DELAWARE, LLC)                        ATTN DAVID M. NEUMANN                       28601 CHAGRIN BLVD., SUITE 600                                                CLEVELAND       OH         44122        DNEUMANN@MEYERSROMAN.COM
MIRICK, O'CONNELL, DEMALLIE
& LOUGEE, LLP                 COUNSEL TO GATEWAY ARTHUR, INC.       KATE P FOLEY AND JOSEPH H BALDIGA, ESQS.    1800 WEST PARK DR., SUITE 400                                                 WESTBOROUGH     MA         01581        kfoley@mirickoconnell.com; jbaldiga@mirickoconnell.com
MIRICK, O'CONNELL, DEMALLIE
& LOUGEE, LLP                 COUNSEL TO GATEWAY ARTHUR, INC.       PAUL W CAREY, ESQ.                          100 FRONT STREET                                                              WORCESTER       MA         01608        pcarey@mirickoconnell.com
                                                                                       Case 20-10256-KBO               Doc 456 Filed 08/04/20 Page 3 of 3
                                                                                                  Earth Fare Inc., et al. Case No. 20-10256 (KBO) Rule 2002 Service List
                                                                                                                                                for 8.3.20 Service of DI 455


                               (COUNSEL FOR RECS FLINT'S CROSSING
MORRIS JAMES LLP               LLC)                                  ATTN CARL. N. KUNZ, III, ESQ.                500 DELAWARE AVENUE, SUITE 1500             P.O. BOX 2306                    WILMINGTON     DE    19899-2306   CKUNZ@MORRISJAMES.COM
NATIONAL WATER SERVICES        ATTN: RAMON LOVATO                    1217 PARKWAY DRIVE, SUITE B                                                                                               SANTA FE       NM    87592        ACCOUNTING@FRESHPURE.COM
                                                                                                                                                                                                                                 KEYACCOUNT@NUTRACORP.COM; CREDITS@NUTRACORP.COM;
NUTRACEUTICAL CORPORATION      KARA MITCHELL                         ATTN: ACCOUNTS RECEIVABLE                    P.O. BOX 12850                                                               OGDEN          UT    84412-2850   KARA.MITCHELL@NUTRACORP.COM
OFFICE OF THE UNITED STATES
ATTORNEY                       DISTRICT OF DELAWARE                  HERCULES BUILDING                            1313 N. MARKET STREET, SUITE 400                                             WILMINGTON     DE    19801        USADE.PRESS@USDOJ.GOV
ONESOURCE MAGAZINE DIST.,
LLC                            THOMAS TARBERT[                       401 E. 124TH AVE                                                                                                          THORNTON       CO    80241        ISELAD@ONESOURCEDIST.COM
PACHULSKI STANG ZIEHL &        COUNSEL TO THE UNSECURED CREDITORS    BRADFORD J SANDLER, ROBERT J FEINSTEIN
JONES LLP                      COMMITTEE                             AND COLIN R ROBINSON, ESQS.                  919 N MARKET ST., 17TH FLOOR                                                 WILMINGTON     DE    19801        bsandler@pszjlaw.com; rfeinstein@pszjlaw.com; crobinson@pszjlaw.com
PANGEA-CDS, INC.               LUNDY SMITH                           1411 W. 190TH STREET                         STE. 675                                                                     GARDENA        CA    90248        SEDELMAN@PANGEA-CDS.COM
PAUL WEISS RIFKIND WHARTON
& GARRISON LLP                 ALICE EATON                           1285 AVENUE OF THE AMERICAS                                                                                               NEW YORK       NY    10019-6064   AEATON@PAULWEISS.COM; BLAVIN@PAULWEISS.COM
PAUL WEISS RIFKIND WHARTON
& GARRISON LLP           ALICE EATON                        1285 AVENUE OF THE AMERICAS                                                                                                        NEW YORK       NY    10019-6064   AEATON@PAULWEISS.COM;BLAVIN@PAULWEISS.COM
                         (COUNSEL TO HILCO MERCHANT
TROUTMAN PEPPER HAMILTON RESOURCES, LLC AND GORDON BROTHERS ATTN DOUGLAS D. HERRMAN, MARCY J.
SANDERS LLP              RETAIL PARTNERS, LLC)              MCLAUGHLIN SMITH                                      HERCULES PLAZA, SUITE 5100                  1313 N. MARKET STREET            WILMINGTON     DE    19899-1709   douglas.herrmann@troutman.com; marcy.smith@troutman.com;
                                                                                                                                                                                                                                 WMCDEARMON@PIEDMONTGRAPHICS.COM;
                                                                                                                                                                                                                                 AMELTON@PIEDMONTGRAPHICS.COM;
PIEDMONT GRAPHICS              ANGIE MELTON                          PO BOX 4509                                                                                                               GREENSBORO     NC    27404-4509   THAYES@PIEDMONTGRAPHICS.COM
POLSINELLI PC                  (COUNSEL FOR WHOLE FOODS MARKET)      ATTN CHRISTOPHER A. WARD                     222 DELAWARE AVE, SUITE 1101                                                 WILMINGTON     DE    19801        CWARD@POLSINELLI.COM
RUBIN & LEVIN, P.C.            (COUNSEL FOR ALDI)                    ATTN JAMES E. ROSSOW, JR.                    135 N. PENNSYLVANIA ST., SUITE 1400                                          INDIANAPOLIS   IN    19899        jim@rubin-levin.net
SECRETARY OF STATE             DIVISION OF CORPORATIONS              FRANCHISE TAX                                PO BOX 898                                                                   DOVER          DE    19903        CORP@DELAWARE.GOV
SECRETARY OF STATE             JOHN G TOWNSEND BLDG                  401 FEDERAL ST                               STE 4                                                                        DOVER          DE    19901        CORP@DELAWARE.GOV
SHOPCORE PROPERTIES            ATTN: WILLIAM F. MCDONALD III, ESQ.   10920 VIA FRONTERA, SUITE 220                                                                                             SAN DIEGO      CA    92127        WMCDONALD@SHOPCORE.COM
SIMON PROPERTY GROUP, INC.     ATTN: RONALD M. TUCKER, ESQ.          225 WEST WASHINGTON STREET                                                                                                INDIANAPOLIS   IN    46204        RTUCKER@SIMON.COM
SMITH, KATZENSTEIN & JENKINS
LLP                            (COUNSEL FOR ALDI)                    ATTN KATHLEEN M. MILLER                      100 WEST STREET, SUITE 1501                 P.O. BOX 410                     WILMINGTON     DE    19899        kmiller@skjlaw.com

SOUTHEASTERN PRODUCTS, INC. ATTN: COLLEEN TEODOSIO                   145 SOUTHCHASE BLVD.                                                                                                      FOUNTAIN INN   SC    29644        CTEODOSIO@SERETAIL.COM
ST. JOHNS PARKWAY LAND
TRUST                       JIM MCCARTHY                             120 SHOPS BLVD.                                                                                                           JACKSONVILLE   FL    32216        INFO@NFLT.ORG
                            (COUNSEL TO SKYLAND TOWN CENTRE
                            INVESTORS, LLC, ALVAREZ & MARSAL
STEVENS & LEE, P.C.         NORTH AMERICA, LLC)                      ATTN DAVID W. GIATTINO                       919 NORTH MARKET STREET, SUITE 1300                                          WILMINGTON     DE    19801        DWG@STEVENSLEE.COM
                            (COUNSEL TO ALVAREZ & MARSAL NORTH
STEVENS & LEE, P.C.         AMERICA, LLC)                            ATTN: ROBERT LAPOWSKY, ESQ.                  620 FREEDOM BUSINESS CENTER, SUITE 200                                       KING OF PRUSSIA PA   19406        RL@STEVENSLEE.COM
                                                                                                                                                                                                                                 RMARINO@STORESCONSULTING.COM;
STORES CONSULTING GROUP     JAMES SWEENEY                            106 BOUND BROOK AVE                                                                                                       PISCATAWAY     NJ    08854        JSWEENEY@STORESCONSULTING.COM
SULLIVAN HAZELTINE ALLINSON                                                                                                                                   901 NORTH MARKET STREET, SUITE
LLC                         (COUNSEL FOR WASTE MANAGEMENT)           ATTN WILLIAM D. SULLIVAN, ESQ., WILLIAM A.   HAZELTINE, ESQ.)                            1300                             WILMINGTON     DE    19801        WHAZELTINE@SHA-LLC.COM
THOMPSON COBURN LLP         (COUNSEL TO BUNZL PARTIES)               ATTN DAVID D. FARRELL, ESQ.                  ONE US BANK PLAZA, SUITE 2700                                                ST LOUIS       MO    63101        DFARRELL@THOMPSONCOBURN.COM
                            (COUNSEL TO CRESCENT CCRE LUCERNE
TROUTMAN SANDERS LLP        VENTURE, LLC)                            ATTN: AMY PRITCHARD WILLIAMS                 301 S. COLLEGE STREET, SUITE 3400                                            CHARLOTTE      NC    28202        AMY.WILLIAMS@TROUTMAN.COM
UNFI                        CHRISTOPHER DIBELLO                      1 ALBION RD. STE 101                                                                                                      LINCOLN        RI    02865        CDIBELLO@UNFI.COM
                            (COUNSEL FOR SEMINOLE,
                            NADG/BLACKFIN PARTNERS, LAKE NONA)       ATTN JASON RUDD, ESQ. AND LAUREN K.                                                                                                                         JASON.RUDD@WICKPHILLIPS.COM
WICK PHILLIPS               LP, LAKEWOOD RANCH OWNER, L.P.)          DRAWHORN, ESQ.                               100 THROCKMORTON STREET, SUITE 1500                                          FORT WORTH     TX    19801        LAUREN.DRAWHORN@WICKPHILLIPS.COM
WOMBLE BOND DICKINSON (US)                                           ATTN MATTHEW P. WARD, MORGAN L.                                                                                                                             MATTHEW.WARD@WBD-US.COM
LLP                         (COUNSEL TO FIFTH THIRD BANK)            PATTERSON                                    1313 NORTH MARKET STREET, SUITE 1200                                         WILMINGTON     DE    19801        MORGAN.PATTERSON@WBD-US.COM
ZERO ZONE                   JOHN DUIMSTRA                            BOX 78067                                                                                                                 MILWAUKEE      WI    53278-0067   JOHN.DUIMSTRA@ZERO-ZONE.COM
